Title: General Orders, 29 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains saturday August 29th 1778.
            Parole Marlborough—C. Signs Montcalm. Montgomery—
            
          
          The board of Field-Officers appointed in orders of the 27th instant in the Virginia
            Line are to take into Consideration and settle Lieutt Colls Brent & Ellison’s
            claims of rank.
          Colonels Wyllys, Bradley, Swift and Meigs are appointed to settle the relative rank of
            the Lieutt Colonels, Majors and Captains in the Connecticutt line—They are desired to
            meet at Colonel Wyllys’s Marquee three ôClock this afternoon and make report of their
            proceedings to the Committee of Arrangement at Head-Quarters.
        